Case 1:19-cv-10980-JPC-RWL Document 21 Filed 05/04/21 Page 1 of 1




         The parties' request is granted. The post-discovery status conference
         scheduled for May 5, 2021, at 10:00 a.m. is adjourned sine die.

         If this case is not voluntarily dismissed by June 15, 2021, the parties
         are directed to file a joint status letter on that date, describing the
         status of settlement discussions.


         SO ORDERED.
                                      ___________________________
         Date: May 4, 2021        JOHN P. CRONAN
               New York, New York United States District Judge
